UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6460



RICKEY J. SHEPARD,

                                            Plaintiff - Appellant,

          versus


DOUG CATOE, Director of South Carolina Depart-
ment of Corrections; RICKIE HARRISON, Warden;
STANLEY BURTT, Associate Warden; BARBARA
SKEEN, Director of Medical Services; NFN
COOKE, Nurse Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Dennis W. Shedd, District Judge.
(CA-99-3107-7-19-BG)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey J. Shepard, Appellant Pro Se. Vinton DeVane Lide, VINTON D.
LIDE & ASSOCIATES, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey Shepard, a state inmate, appeals the district court’s

order dismissing for failure to state a claim his 42 U.S.C.A.

§ 1983 (West Supp. 2000) complaint.    We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find that this appeal is frivolous.       Accord-

ingly, we dismiss the appeal on the reasoning of the district

court.   See Shepard v. Catoe, No. CA-99-3107-7-19-BG (D.S.C. Feb.

28, 2001).    We further deny Shepard’s motion to compel.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                 2